 CARPENTERS DIST. COUNCIL OF HOUSTONCarpentersDistrictCouncilof Houston andVicinity,and MillwrightsLocal Union No.2232 and Continental Can CompanyandUnited Steelworkers of America, AFL-CIO.Case 23-CD-134June 5, 1967DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended,followingcharges filed by Continental Can Company,hereinreferred to as the Employer,alleging, in substance,thatCarpenters District Council of Houston andVicinity,and Millwrights Local Union No. 2232,herein referred to respectively as the Council andLocal 2232 and collectively as the Respondents,violated Section 8(b)(4)(i)and (ii)(D) of the Act byengaging in conduct to force or require the Employertoassign certain disputed work to employeesrepresented by Local2232,and not to its ownemployees represented by United Steelworkers ofAmerica,AFL-CIO,herein called Steelworkers.Pursuant to notice,a hearing was held beforeHearing Officer Richard J. Linton on April 4, 1967.Employer and Steelworkers appeared at the hearingand were afforded a full opportunity to be heard, toexamine and cross-examinewitnesses,and toadduce evidence bearing on the issues.'The rulingsof the Hearing Officer made at the hearing are freefrom prejudicial error and are hereby affirmed. Abrieffiledby the Employer has been dulyconsidered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case,the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Employer is a New York corporation engagedinthe business of selling metal containers. Itmaintains an office and plants in Houston, Texas, aswell as in other States of the United States. Duringthe past 12 months, the Employer has purchasedgoods, materials, and equipment valued in excess of$50,000,which goods, materials, and equipmentwere shipped from points outside the State of Texasto the Employer at Houston, Texas. Accordingly, wefind that the Employer is engaged in commerce'Although the Council and Local 2232 were duly notified of thehearing neither appeared at the hearing and neither filed a brief2See, for example,Millwrights'Local 2232, Carpenters177within the meaning of Section 2(6) and(7) of the Act,and that it will effectuate the policiesof the Act toassert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDTestimony was adduced at the hearing whichshows that Steelworkers is a labororganizationwithin themeaning ofthe Act. Although neither theCouncil nor Local 2232 appeared at thehearing, wehave previously found theseorganizations to belabororganizationswithin themeaning ofSection2(5)of the Act.2 Accordingly, we find that theCouncil, Local 2232, and Steelworkers are labororganizationswithin themeaning ofSection 2(5) ofthe Act.III.THE DISPUTEA. The Workin IssueThe work in dispute, as shown by the record, isthe installing of various tooling, such as dies andpunches, at the Employer's Plant 440, Houston,Texas, and the precision tuning of productionmachinery so that it operates properly and isprecisely synchronized with the other operations onthe production line.B. BackgroundThe Employer manufactures and sells metalcontainers to breweries and other customers. It hasa contract in the Houston, Texas, area to sell 50million seamless cans annually to the Anheuser-Busch brewery, with deliveries commencing in June1967.To fulfill this contract,Employer isconstructing its Plant 440, located at 8501 EastFreeway, Houston, Texas, and has subcontractedthe installation of the production machinery to PMICorporation, herein called PMI. PMI utilizes theservicesofmillwrightspursuant to a nationalcontract, and in the Houston area uses members ofLocal 2232. The installation work subcontracted toPMI included setting, leveling, and cleaning thebasicmachinery, but did not include tooling ortuning the machines after they were installed.Tooling involves inserting certain punches, chucks,gears, and similar items into the interior of themachines, and tuning is an intricate operation whichinvolves synchronization of the operational parts ofthe individual machines and of all machines on aparticular production line to each other in order thatthe production line will operate as an integratedsystem geared to a production rate of 200 cans perminute.When the first machine, a National ImpactExtrusion press, reached the tooling stage in early(Farnsworth& Chambers), 122 NLRB300, enfd asmodified 277F.2d 217 (C.A. 5, 1960),cert. denied366 U.S. 908165 NLRB No. 20 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDFebruary 1967, Kenneth Banks, business agent forLocal 2232, claimed that members of Local 2232 hadthe right to perform the toolingand tuningup of themachine to the point of production. The Employerrejected this claim of Local 2232, and asserted thatthis work was to be assigned to its own employeeswho were represented by the Steelworkers. OnFebruary 10, 1967,RobertNewell,PMI vicepresident; Charlie Sossamon, PMI job superintend-ent; J. E. Perry, project coordinator for the Employer;James Mayer, resident construction supervisor forthe Employer; and Henry O'Shaughnessy, managerof Plant 440, met with Banks to discuss Local 2232'sclaim to the tooling and tuning-up work. NewelladvisedBanks that the PMI contract with theMillwrights did not include tooling and tuning of themachinery, that PMI had no contract with theEmployer to perform such work, and that PMI wasnot interested in such contract. O'ShaughnessyinformedBanksthat this work was covered by theEmployer's contract with the Steelworkers and thatthe Employer had conducted an extensivetrainingprogram at greatexpensein preparing its employeesto perform such work. Banks then stated "Well, Iknow what I will have to do" and left the meeting.The following Monday, February 13, 1967, theEmployer determined that one of the extrusionpresses was ready for tooling and assigned it to itsmaintainersfor tooling and tuning. A short whilelater Banks asked O'Shaughnessy to meet with himagain.O'Shaughnessy agreed and Banks, incompanywiththebusinessagentsfortheelectriciansandpipefittersunions,metwithO'Shaughnessy and Mayer.Banks againlaid claimto the disputed work for Local 2232. Alternatively,he proposed that the Employer, in the performanceof the disputed work, limit its employees to two permachine orthat the Employer assign one millwrightto each of the Employer's employees working on thedisputed work. The Employer rejected Banks' claimand his alternative proposals. Banks then stated thatitwould be difficult to have the Employer'semployeesworkingnext tothe equipment themillwrights wereinstalling.At that point the meetingrecessed.When it reconvened later thatmorning,CouncilRepresentative Jack O. Fountain, whoaccompanied Banks, asserted Local 2232's right tothe work. The Employeragainrejected the claimand told Fountain that its own employees would dothe work. According to O'Shaughnessy, Fountainthen said "I 'know what I will have to do" and,accompanied by the otherunionrepresentatives, leftthe meeting. Later that morning, about 11:30 a.m., apicket appeared near the boundary of Employer'sPlant 440 carrying a sign which read:'The only mention of the wage rate paid to the Employer'semployees was a casual comment by Banks that it would bedifficult for him to have the Employer's employees working on apiece of equipment next to equipment that apparently higher paidCarpentersDistrictCouncilproteststhePayment of Substandard Wages by ContinentalCan.After the picket appeared, some 75 employees,who were members of various craft unions andemployed by subcontractors then engaged in variousphases of the construction project, ceased working.These employees returned to work the following daywhen the picket was removed.C. Contentionsof thePartiesEmployer and Steelworkers contend that ajurisdictional dispute exists and that the Employer'sassignment of the work to its employees isdeterminative.In the alternative,they contend thatthedisputedwork should be assigned to theEmployer's employees who are represented by theSteelworkers,based on the collective-bargainingagreement,company and industry practice,skillsand training involved,and economy of operation. Asindicated,neither the Council nor Local 2232appeared at the hearing, and neither, filed anypleading at or prior to the hearing.D. Applicability of the StatuteIn accordance with the requirements of Section10(k) of the Act, the Board must first ascertainwhether there is reasonable cause to believe that aviolationofSection 8(b)(4)(D) of the Act hasoccurred.The record shows that on February 13, 1967, theRespondents met with the Employer's representa-tives for the purpose of discussing their claim to thedisputed work. Upon the Employer's rejection oftheir claim, both Banks and Fountain stated that insuch circumstance "they knew what to do," and thatlater the same day the Respondents caused theEmployer's Plant 440 to be picketed. Although thepicketsignpurportedlyprotested substandardwages paid by the Employer, there is no basis forconcluding that the sole or even an object of thepicketingwas to protest the Employer's allegedsubstandard wages. At no time were the wages paidby the Employer a subject of serious discussion.3 Onthe contrary, the record is clear that Respondents'insistence on the Employer assigning the particularwork to millwrights showed a concern not withobtaining higher wages for the members of theSteelworkers, but with securing for Local 2232members the disputed work which was claimed byand being performed by the Employer's employeesrepresented by the Steelworkers. Accordingly, wefind that there is reasonable cause to believe thatRespondentsCouncil and Local 2232 violatedmillwrightswereinstalling In any event, the work being done bymillwrightswasdifferentfrom thetoolingand tuning upperformed by Employer's employees, and therefore provided nobasis of comparison CARPENTERS DIST. COUNCIL OF HOUSTONSection 8(b)(4)(D) of the Act and that the dispute isproperly before the Board for determination underSection 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to all relevant factors. Thefollowing factors are asserted in support of theEmployer's and Steelworkers' claims.1.Collective-bargaining contractThe Employer claims that its current contractwith Steelworkers covers the work in question. Thecontract,amultiplantagreementeffectiveOctober 1, 1964, and terminating January 31, 1968,recognizes the Steelworkers as the exclusivecollective-bargaining agent for all employees in itsbargaining unit at Plant 440. Article I of appendix E,dealingwith training programs, in section 1(c),provides that the Employer will train employees fortrade or craft or skilled jobs wherever, in its opinion,it is practical to do so or a need exists for suchtraining. It was pursuant to such provision that theEmployerundertooktotrainitsequipmentmaintainers at Plant 440 when the need arose, and itis also established that at another of its plants wherethe same machinery is installed, the work of toolingand tuning the machinery was assigned to its ownemployees.On the other hand, the evidence is also clear thatPMI had no contractual obligation to theRespondents to assign such work to its millwrights.Moreover, PMI's contract with the Employer did notcontain any provision for tooling or tuning themachinery after installation by PMI's employees. Inthe circumstances, we conclude that the Employer'semployees represented by the Steelworkers have astrong contractual claim to the particular work.2.Employer and industry practiceThe Employer's practice in its other plants hasalways been to assign the work of tooling and tuningup machinery to its own employees, and it has neverassignedthiswork to any other workers.Furthermore, there is undisputed testimony in therecord that American Can Company, National CanCompany, The Crown Company, and ReynoldsAluminum Company also assign similar work totheir own employees and not to millwrights. It isclear, therefore, that Employer and industry practicefavorawarding thework to the Employer'semployees represented by the Steelworkers.3.Skill, efficiency, and economy factorsThe Employer adduced evidence to show that thework of toolingand tuning its seamlesscontainer179manufacturing machinery requires a high degree ofskill.The Employer selected skilled workmen fromits employees and sent them through an intensivetrainingprogram for 5 months, at a cost ofapproximately $100,000, before it considered themqualified as maintainers to perform this work onmachinery valued at about $2 million. Themachinery involved comprises three completeproduction lines at Plant 440. Each line, whencomplete, will contain two impact extrusion presses,two wall ironing machines, four panel trim flangemachines, one tester, one coater, one printer, twopinovens,one inside bake oven, five spraymachines, and one palletizer. After installation ofthemachinery, themaintainers install varioustooling, such as dies and punches, and then tune thismachinery so that each operates properly and isprecisely synchronized with all other operations ontheline.JimMayer,Employer'sresidentconstructionsuperintendent,testifiedthatininstalling the tooling themaintainerswork totolerances of .0002 of an inch, and if the tooling is notproperly installed it would be smashed and themachine ruined. There is no evidence in the recordthat millwrights have ever performed the tooling andtuning up work on this type of machinery or to showthat they possess the requisite skills to perform suchwork. Furthermore, if the Employer were to complywith Respondents' demand for the disputed work,theEmployer would be required to replace itsmaintainers, whom it has trained at great expense,and use millwrights whose ability to perform thiswork is very much in question. On the record as awhole, we find that the factors of skill, efficiency,and economy of operation favor the Employer'spractice of assigning the work to its employees.Conclusions as to Merits of the DisputeItappears from the foregoing that all of therelevant factors favor the Employer's assignment ofthe disputed work to its employees. Accordingly, weshall award the work to the Employer's employeesrepresented by the Steelworkers. In making thisdetermination, we are awarding the work to theemployees of the Employer who are currentlyrepresented by Steelworkers, but not to that Unionor its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in thisproceeding,theNational Labor Relations Boardmakes the following determination of dispute.1.Employeesemployed asmaintainersbyContinental Can Company,currently represented byUnited Steelworkers of America,AFL-CIO, areentitled to perform the work of tooling and tuning 180DECISIONSOF NATIONALLABOR RELATIONS BOARDproductionmachineryinstalled inthe Employer'sPlant 440,Houston,Texas.2.CarpentersDistrictCouncil of Houston andVicinity and Millwrights Local Union No. 2232 arenotentitledbymeans proscribed by Section8(b)(4)(D) of the Act to force or require ContinentalCan Companyto assignthe above work tomembersof, or employees represented by, Millwrights LocalUnion No. 2232.3.Within 10 days from the date of thisDecisionand Determination of Dispute, Carpenters DistrictCouncil of Houston and Vicinity and MillwrightsLocalUnion No. 2232 shall notify the RegionalDirector for Region 23, in writing, whether they willrefrain from forcing or requiring the Employer, bymeansproscribed by Section 8(b)(4)(D) of the Act, toassign the work in dispute to the members of Local2232 rather than to the Employer's own employeescurrently represented by United Steelworkers ofAmerica, AFL-CIO.